Citation Nr: 0740331	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What rating is warranted for a lumbosacral strain from July 
26, 2002?


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from December 2001 to July 
2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in New York, 
New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran appealed the initial rating of his low back 
disorder after the January 2004 rating decision grant of 
service connection, effective July 2002.  Although the RO 
provided a VCAA notice letter upon receipt of his claim for 
service connection, and certified his appeal to the Board 
prior to the decision of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the fact is that the veteran was not issued the 
requisite notice following receipt of his appeal of the 
rating decision assigning an initial rating.  The Statement 
of the Case (SOC) does not satisfy that procedural 
requirement.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a content-
compliant VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess.

2.  After the appellant has an opportunity 
to respond, to include an opportunity to 
provide or identify medical treatment 
records since his December 2003 VA 
examination, the RO shall readjudicate the 
veteran's claim in light of any additional 
evidence obtained.  If any additional 
evidence obtained indicates the need for an 
examination, the RO shall arrange it.  
Ensure the claims file is provided to the 
examiner should an examination be indicated.  

If the claim is not granted to the veteran's 
satisfaction, send him and his 
representative, if any, a supplemental SOC 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.
 
The case should then be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  VA will 
notify him if further action is required on his part.  He has 
the right to submit additional evidence and argument 
concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



